DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fluid flow apparatus” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, it is noted that the “fluid flow apparatus” is described at paras. 0052-0055 of the specification.  While a particular embodiment of the “fluid flow apparatus” is described, the specification explicitly states that this embodiment is non-limiting.  Accordingly, the metes and bounds of the corresponding structure of the limitation have not been clearly defined as required under 35 U.S.C. 112(f).  See corresponding rejections under 35 U.S.C. 112(a) and (b), below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Again, the “fluid flow apparatus” is described at paras. 0052-0055 of the specification.  While a particular embodiment of the “fluid flow apparatus” is described, the specification explicitly states that this embodiment is non-limiting.  Since the corresponding structure of the limitation “fluid flow apparatus” has not been clearly defined as required under 35 U.S.C. 112(f), Applicant has failed to demonstrate full possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “fluid flow apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Again, the “fluid flow apparatus” is described at paras. 0052-0055 of the specification.  While a particular embodiment of the “fluid flow apparatus” is described, the specification explicitly states that this embodiment is non-limiting.  Accordingly, the metes and bounds of the corresponding structure of the limitation have not been clearly defined as required under 35 U.S.C. 112(f).
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In addition:
	At claim 1, line 10, the claim refers to a “medium-temperature-side circuit” but at lines 19 and 27-28 the claim refers to “the medium-temperature-side refrigeration circuit” without proper antecedent basis. These limitations need to be reconciled.  Claims 2-9 are also rejected since they depend from rejected claim 1.
	As per claims 3-6, these claims present method steps for operating the control system structure of claim 1. As such, it is unclear as the metes and bounds of claims 3-6. For purposes of examination, the method limitations of claims 3-6 are considered functional in that the system need simply be structurally capable of performing the functions in order to read on the claim.  The Examiner suggests introducing a controller in the claim that is configured to the control the system in the manners recited.  That way, the control steps are a structural limitation of the controller itself, and no longer simply functional language.
	At claim 4, line 4, the claim recites “a third operation time.”  However, not “first” or “second” operation times are recited, rendering the metes and bounds of the claim unclear.
	At claim 4, line 4, the claim recites “at least of…” rendering the claim indefinite.  It is believed this should read “at least one of….”  Appropriate clarification and correction is required.
	At claim 5, line 2, the claim recites “when the starting….”  First, this is grammatically incorrect, rendering the meaning of the limitation unclear.  Second, there appears to be not antecedent basis for the limitation.  Appropriate clarification and correction is required.
	At claim 6, line 4, the claim recites “a third operation time.”  However, not “first” or “second” operation times are recited, rendering the metes and bounds of the claim unclear.
	At claim 6, line 4, the claim recites “at least of…” rendering the claim indefinite.  It is believed this should read “at least one of….”  Appropriate clarification and correction is required.
	While the language is slightly different, claim 9 is essentially a duplicate of the claimed subject matter of claim 8.  One of claim 8 or 9 should be canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rikiya et al. (JPH 04222355 A) in view of Muench (US 4,484,449).
	As per claim 1, Rikiya et al. disclose a fluid temperature control system comprising: a medium-temperature-side refrigerator having a medium-temperature-side circuit (refrigeration circuit A of Fig. 2 corresponds to Applicant’s medium temperature side refrigerator; see modification in view if Muench described below whereby a high-temperature-side refrigeration circuit is added at the 2 of Rikiya et al.) in which a medium-temperature-side compressor 1, a medium-temperature-side condenser 2, a medium-temperature-side first expansion valve 10 and a medium-temperature-side first evaporator (evaporator side of HX 11) are connected such that a medium-temperature-side refrigerant circulates therethrough in this order, the medium-temperature-side refrigerator also having a cascade use bypass circuit including: a branch channel that is branched from a part of the medium-temperature-side refrigeration circuit, which part is on the downstream side of the medium-temperature-side condenser 2 and on the upstream side of the medium-temperature-side first expansion valve 10, and is connected to a part which is on the downstream side of the medium-temperature-side first evaporator 11 and on the upstream side of the medium-temperature-side compressor 1, the branch channel allowing the medium-temperature-side refrigerant branched from the medium-temperature-side refrigeration circuit to flow therethrough; a medium-temperature-side second expansion valve 3 provided on the branch channel; and a medium-temperature-side second evaporator (evaporator side of HX 4) provided on the branch channel on the downstream side of the medium-temperature-side second expansion valve 3; a low-temperature-side refrigerator having a low-temperature-side refrigeration circuit (circuit B of Fig. 2) in which a low-temperature-side compressor 5, a low-temperature-side condenser 4, a low-temperature-side expansion valve 6 and a low-temperature-side evaporator 7 are connected such that a low-temperature-side refrigerant circulates therethrough in this order; and a fluid flow apparatus (circuit C of Fig. 2) that allows a fluid to flow therethrough; wherein: the medium-temperature-side second evaporator of the medium-temperature-side refrigerator and the low-temperature-side condenser of the low-temperature-side refrigerator constitute a second cascade condenser 4 capable of heat-exchanging the medium-temperature-side refrigerant with the low-temperature-side refrigerant; and the fluid allowed to flow by the fluid flow apparatus C is cooled by the medium-temperature-side first evaporator of the medium-temperature-side refrigerator (at HX 11), and is then cooled by the low-temperature-side evaporator of the low-temperature-side refrigerator (at HX 7).
	Rikiya et al. do not teach a high-temperature-side refrigerator having a high-temperature-side refrigeration circuit in which a high-temperature-side compressor, a high-temperature-side condenser, a high-temperature-side expansion valve and a high-temperature-side evaporator are connected such that a high-temperature-side refrigerant circulates therethrough in this order; and the high-temperature-side evaporator of the high-temperature-side refrigerator and the medium-temperature-side condenser of the medium-temperature-side refrigerator constitute a first cascade condenser capable of heat-exchanging the high-temperature-side refrigerant with the medium-temperature-side refrigerant.  Muench teaches a multiple refrigeration circuit cascade system comprising a high-temperature-side refrigeration circuit (stage 1), a medium-temperature-side circuit (stage 2), and a low-temperature-side refrigeration circuit (stage 3), wherein in the high-temperature-side refrigeration circuit (stage 1) a high-temperature-side compressor (3 and 4), a high-temperature-side condenser 10, a high-temperature-side expansion valve 13 and a high-temperature-side evaporator (heat exchanger tube 14 of cascade condenser functions as an evaporator) are connected such that a high-temperature-side refrigerant circulates therethrough in this order; and the high-temperature-side evaporator (HX tube 14) of the high-temperature-side refrigerator and the medium-temperature-side condenser (heat exchanger tube 18) of the medium-temperature-side refrigerator circuit constitute a first cascade condenser capable of heat-exchanging the high-temperature-side refrigerant with the medium-temperature-side refrigerant (Fig. 2; col. 6, lines 9-52; etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly add a similar high-temperature side refrigeration circuit to the system of Rikiya et al. for the simple purpose of adding a further stage in order to further assist cooling the ultimate heat exchange down to ultra-low temperatures. 
	As per claim 2, Rikiya et al. further disclose wherein the medium-temperature-side refrigerant compressed by the medium-temperature-side compressor 1 is condensed in the first cascade condenser 2, and is branched so as to be sent to the medium-temperature-side first expansion valve 10 and the medium-temperature-side second expansion valve 3, the medium-temperature-side first expansion valve expands the medium-temperature-side refrigerant and the medium-temperature-side second expansion valve expands the medium-temperature-side refrigerant, and simultaneously the low-temperature side expansion valve expands the low-temperature-side refrigerant to lower its temperature, thereby, the fluid allowed to flow through the fluid flow apparatus is cooled by the medium-temperature-side first evaporator 11 of the medium-temperature-side refrigerator, and is then cooled by the low-temperature-side evaporator 7 of the low-temperature-side refrigerator (Fig. 2).
	As per claims 3-6, see the rejection above under 35 U.S.C. c112(b).  As discussed, the claims functional method steps as to how the apparatus in operated.  Since the combination of Rikiya et al. and Muench disclose all of the associated structure (as discussed regarding claim 1, above) it is deemed structurally capable of performing the recited functional operations and thus reads on the claims as recited. (Again, see discussion above under 35 U.S.C. 112(b); note that if the claims are properly presented to include a controller configured to control the system as recited, the claim would no longer be interpreted as simply functional language and would overcome this rejection of record).
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rikiya et al. (JPH 04222355 A) in view of Muench (US 4,484,449) as applied to claim 1, and further in view of Yuzawa et al. (US 2016/0018135 A1).
	As per claim 7, Rikiya et al. teach lowering the temperature of the low temperature circuit down to -70°C or less (-80°C as described at para. 0029), although does not teach the particular refrigerants used.  Yuzawa et al. teach the concept of using R23 in low temperature refrigeration cycles to achieve temperatures of -80°C (para3. 0003, 0005) as being generally known in the art.   It would therefore have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use R23 within the low temperature cycle of Rikiya et al. for the purpose of achieving the desired -80°C temperature, since R23 is a known refrigerant able to achieve these temperatures.
	As per claims 8 and 9, Rikiya et al. teach lowering the temperature of the low temperature circuit down to -70°C or less (-80°C as described at para. 0029), although does not teach the particular refrigerants used.  Yuzawa et al. teach the concept of using R508A in low temperature refrigeration cycles to achieve temperatures of -80°C (paras. 0003, 0005) as being generally known in the art.   It would therefore have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use R508A within the low temperature cycle of Rikiya et al. for the purpose of achieving the desired -80°C temperature, since R508A is a known refrigerant able to achieve these temperatures.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10928103 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Patented claim 1 recites all of the features of pending claim 1.  Pending claim 1 is a simple broadening of the patented claim.
As per pending claims 3-6, as discussed above these claims simply recite functional use of the apparatus of claim 1.  Since patented claim 1 recites all of the pertinent structure, it is considered functionally capable of performing the recited operations (see corresponding discussions of these claims above under 35 U.S.C. 112(b) and 103).
As per pending claim 7, the limitations are disclosed in patented claim 3.
Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10928103 B2 in view of Yuzawa et al. (US 2016/0018135 A1).  
As per pending claims 8 and 9, patented claim 3 teaches lowering the temperature of the low temperature circuit down to -70°C or less (-80°C as described at para. 0029), although does not teach the particular refrigerant used.  Yuzawa et al. teach the concept of using R508A in low temperature refrigeration cycles to achieve temperatures of -80°C (paras. 0003, 0005) as being generally known in the art.   It would therefore have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use R508A within the low temperature cycle of the patented claims for the purpose of achieving the desired -80°C temperature, since R508A is a known refrigerant able to achieve these temperatures.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Yawazaki et al. (US 11067315 B2) is a related temperature control system to the instant applicant incorporating similar cascade refrigeration cycles.
Ueda et al. (US 2020/0355407 A1) teaches a multi-tier cascade refrigeration arrangement (Figs 4-6, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763